— In two related neglect proceedings pursuant to Family Court Act article 10, Joe B., the father of Sierra S.D., appeals, as limited by his brief, from stated portions of an order of fact-finding and disposition of the Family Court, Kings County (Danoff, J.), dated April 1, 2011, which, inter alia, without a hearing, directed that the respondent Johnny S. have supervised visitation with the child Sierra S.D.
Ordered that the appeal from so much of the order of fact-finding and disposition as directed that the respondent Johnny S. have supervised visitation with the child Sierra S.D. is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order of fact-finding and disposition is affirmed insofar as reviewed, without costs or disbursements.
*764The appeal from so much of the order of fact-finding and disposition as, without a hearing, directed that the respondent Johnny S. have supervised visitation with the child Sierra S.D. must be dismissed as academic, as that portion of the order has expired (see Matter of Sylvia J., 23 AD3d 560, 561 [2005]; Matter of Ciara M., 273 AD2d 312, 314 [2000]).
The appellant’s contention that the Family Court erred in placing the children with the Commissioner of Social Services without conducting a dispositional hearing is without merit.
The appellant’s remaining contention is not properly before this Court. Mastro, J.E, Florio, Chambers and Roman, JJ., concur.